— In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Social Services dated May 1, 1990, which, inter alia, discontinued the petitioner’s participation in the New York State Medical Assistance program, Cesar A. Perales, the Commissioner of the New York State Department of Social Services, and the New York State Department of Social Services appeal, by permission, from an order of the Supreme Court, Queens County (Durante, J.), dated December 5, 1991, which granted the petitioner’s motion for a preliminary injunction and denied the appellants’ cross motion to dismiss the petition.
Ordered and adjudged that the order is reversed, on the law, with costs, the appellants’ cross motion is granted, the petition is dismissed, the appellants’ determination is confirmed and the petitioner’s status as a Medicaid provider is terminated (see, Matter of Asim Drugs v Perales, 183 AD2d 893 [decided herewith]). Thompson, J. P., Lawrence, Miller and Ritter, JJ., concur.